UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1050


WAKE COUNTY NC HUMAN SERVICES,

                     Plaintiff - Appellee,

              v.

WILLIAM SCOTT DAVIS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:14-cv-00047-BO)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., appeals the district court’s order denying his Fed. R. Civ.

P. 60(b) motion for relief from judgment. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Wake Cty. Human Servs. v. Davis, No. 5:14-cv-00047-BO (E.D.N.C. Dec. 22, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2